Exhibit 10.9
XenoPort, Inc.
2005 Equity Incentive Plan
Stock Unit Award Agreement
     Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock
Unit Award Agreement (“Agreement”), XenoPort, Inc. (the “Company”) has awarded
you a Stock Unit Award pursuant to Section 7(c) of the Company’s 2005 Equity
Incentive Plan (the “Plan”) for the number of Stock Units as indicated in the
Grant Notice (collectively, the “Award”). Defined terms not explicitly defined
in this Agreement but defined in the Plan shall have the same definitions as in
the Plan. Subject to adjustment and the terms and conditions as provided herein
and in the Plan, each Stock Unit shall represent the right to receive one
(1) share of Common Stock.
     The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
     1. Number of Stock Units and Shares of Common Stock. The number of Stock
Units in your Award is set forth in the Grant Notice.
          (a) The number of Stock Units subject to your Award and the number of
shares of Common Stock deliverable with respect to such Stock Units may be
adjusted from time to time for Capitalization Adjustments as described in
Section 11(a) of the Plan. You shall receive no benefit or adjustment to your
Award with respect to any cash dividend or other distribution that does not
result in a Capitalization Adjustment pursuant to Section 11(a) of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
          (b) Any additional Stock Units, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Stock Units and Common Stock covered by your Award.
          (c) Notwithstanding the provisions of this Section 1, no fractional
Stock Units or rights for fractional shares of Common Stock shall be created
pursuant to this Section 1. The Board shall, in its discretion, determine an
equivalent benefit for any fractional Stock Units or fractional shares that
might be created by the adjustments referred to in this Section 1.
     2. Vesting. The Stock Units shall vest, if at all, as provided in the
Vesting Schedule set forth in your Grant Notice and the Plan, provided that
vesting shall cease upon the termination of your Continuous Service.
     3. Delivery of Shares of Common Stock.
          (a) Subject to the provisions of this Agreement and the Plan, in the
event one or more Stock Units vests, the Company shall deliver to you one
(1) share of Common Stock for each Stock Unit that vests on the applicable
vesting date. However, if a scheduled delivery date

 



--------------------------------------------------------------------------------



 



falls on a date that is not a business day, such delivery date shall instead
fall on the next following business day.
          (b) The form of such delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.
     4. Payment by You. This Award was granted in consideration of your services
for the Company. Subject to Section 10 below, except as otherwise provided in
the Grant Notice, you will not be required to make any payment to the Company
(other than your past and future services for the Company) with respect to your
receipt of the Award, vesting of the Stock Units, or the delivery of the shares
of Common Stock underlying the Stock Units.
     5. Securities Law Compliance. You may not be issued any Common Stock under
your Award unless either (i) the shares of Common Stock are then registered
under the Securities Act of 1933, as amended (the “Securities Act”) or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
     6. Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
     7. Transfer Restrictions. Prior to the time that shares of Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of the shares in respect of your Award. For example, you may not use
shares that may be issued in respect of your Stock Units as security for a loan,
nor may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested Stock Units. Your Award is not transferable, except by will or by
the laws of descent and distribution. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of Common Stock to which you
were entitled at the time of your death pursuant to this Agreement.
     8. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     9. Unsecured Obligation. Your Award is unfunded, and even as to any Stock
Units that vest, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue Common Stock pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued to you pursuant to

 



--------------------------------------------------------------------------------



 



Section 3 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company with respect to the Common Stock so
issued. Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     10. Withholding Obligations.
          (a) On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign income and employment tax
withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). If specified in your Grant
Notice, you may direct the Company to withhold shares of Common Stock with a
Fair Market Value (measured as of the date shares of Common Stock are delivered
pursuant to Section 3) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Common Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
          (c) In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.
     11. Change In Control.
          (a) If your Continuous Service terminates within twelve (12) months
following the effective date of a Change in Control due to (i) an involuntary
termination (excluding death or Disability) without Cause, or (ii) a voluntary
termination for Good Reason, the vesting of your Award shall be accelerated in
full.
          (b) “Cause,” “Change in Control,” “Continuous Service” and
“Disability” shall have the respective meanings set forth in the Plan.
          (c) “Good Reason” means that one or more of the following are
undertaken by the Company without your express written consent: (i) the
assignment to you of any duties or responsibilities that results in a material
diminution in your function as in effect immediately prior to the effective date
of the Change in Control; provided, however, that neither a change in your title
or reporting relationships nor the Common Stock ceasing to be listed on any
established stock exchange or traded on the Nasdaq Global Market or the Nasdaq
Capital Market

 



--------------------------------------------------------------------------------



 



shall provide the basis for a voluntary termination with Good Reason; (ii) a
material reduction by the Company in your annual base salary, as in effect on
the effective date of the Change in Control or as increased thereafter;
provided, however, that Good Reason shall not be deemed to have occurred in the
event of a reduction in your annual base salary that is pursuant to a salary
reduction program affecting substantially all of the employees of the Company
and that does not adversely affect you to a greater extent than other similarly
situated employees; (iii) any failure by the Company to continue in effect any
material benefit plan or program, including incentive plans or plans with
respect to the receipt of securities of the Company, in which you were
participating immediately prior to the effective date of the Change in Control
(hereinafter referred to as “Benefit Plans”), or the taking of any action by the
Company that would materially adversely affect your participation in or
materially reduce your benefits under the Benefit Plans or deprive you of any
material fringe benefit that you enjoyed immediately prior to the effective date
of the Change in Control; provided, however, that Good Reason shall not be
deemed to have occurred if the Company provides for your participation in
benefit plans and programs that, taken as a whole, are comparable to the Benefit
Plans; (iv) a relocation of your business office to a location more than fifty
(50) miles from the location at which you performed your duties as of the
effective date of the Change in Control, except for required travel by you on
the Company’s business to an extent substantially consistent with your business
travel obligations prior to the effective date of the Change in Control; or
(v) a material breach by the Company of any provision of the Plan or this
Agreement or any other material agreement between you and the Company concerning
the terms and conditions of your employment.
     12. Best After-Tax Provision.
          (a) If any payment or benefit you would receive pursuant to a Change
in Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in a manner necessary
to provide you with the greatest economic benefit. If more than one manner of
reduction of payments or benefits necessary to arrive at the Reduced Amount
yields the greatest economic benefit, the payments and benefits shall be reduced
pro rata.
          (b) The accounting firm engaged by the Company for general tax
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder.

 



--------------------------------------------------------------------------------



 



The Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.
          (c) The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company.
     13. Notices. Any notices provided for in your Award or the Plan shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:

         
 
  Company:   XenoPort, Inc.
Attn: General Counsel
3410 Central Expressway
Santa Clara, California 95051
 
       
 
  Participant:   Your address as on file with the Company at the time notice is
given

     14. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     15. Amendment. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
that has not been delivered to you in Common Stock pursuant to Section 3.

 



--------------------------------------------------------------------------------



 



     16. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     17. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that
Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award. The Company shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.
     18. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
     19. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

 



--------------------------------------------------------------------------------



 



     20. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     21. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act (which includes the prospectus for this Award). In
addition, you acknowledge receipt of the Company’s Policy Regarding Stock
Trading by Directors, Officers and Other Designated Insiders.
* * * * *
     This Stock Unit Award Agreement shall be deemed to be signed by the Company
and you upon your electronic signing of the Stock Unit Grant Notice to which it
is attached.

 